Chief Justice Mercur
delivered the opinion of the court, March 19th 1883.
*504The right of the appellant to be heard here, arises from his being surety for the administrator. His interest is therefore restricted to the ascertainment of the sum adjudged to be in the hands of the administrator. He is not interested in the distribution.
This record is rather obscure, and the manner of making distribution is somewhat irregular. The main purpose of this proceeding, however, was to make distribution, and no person claiming a share in the fund complains of the manner in which it has been done. This removes from our consideration all questions relating thereto.
The right of the appellant is derived from the administrator. He occupies no higher ground. The account of the administrator showing the sum due from him to the estate had been filed and confirmed in 1863. This proceeding did not seek to impair that decree as to the sum of money then in his hands. In addition to that sum he had returned as then unsold water-stocks valued at $100. After the confirmation of his account no decree of distribution had been made, yet from time to time he had made some payments to the persons interested in the fund. Recognizing that fact, the duties of the Auditor in this case were made broad enough to inquire into the payments made, and to ascertain the residue unpaid to each claimant.
On the hearing before the Auditor the administrator testified, under protest, that he had, since the confirmation of his account, sold the water-stocks for $150. Thereupon the Auditor added this to the other sum previously decreed to be in his hands, and made distribution of the whole fund. It was no opening of the old account. It was not charging the administrator with any greater sum than he admitted in his account confirmed, and by his oath to be in his hands. As the fund for distribution is thus clearly established against the administrator, and no fraud is shown, it cannot be impeached by the surety. It was alleged on the argument that the administrator had not received credit for a full share that he had paid to one of the children out of the general balance of the fund. We fail to discover in the record the evidence establishing such payment. Although numerous exceptions were filed to the report of the Auditor, yet no one of them alleged any such error. A fact not covered by exception then, cannot as matter of right be assigned for error now.
A review of the whole proceeding connected with the distribution fails to disclose any just cause of complaint by the appellant. Substantial justice lias been done in this proceeding.
Decree affirmed and appeal dismissed at the costs of the appellant.